Title: James Madison to Benjamin Romaine, 14 April 1829
From: Madison, James
To: Romaine, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Apl. 14. 1829—
                            
                        
                        
                        I have recd. your favour of March 30th. accompanied by two sets of pamphlets, for which I tender my
                            thanks. That which—relates to the views of a particular party during the period from 1803 to the close of the last
                            war necessarily invites the recollections of the Agents to observers of public affairs, among whom both of us are
                            numbered.
                        On the other subject, that of constitutional Reforms, the lights of experience, such as you impart, must
                            allways merit attention & it will be well for the States who are latest in performing the Task, not to loose
                            sigh[sic] of the advantage which that circumstan[ce] gives them. There is a pritty general concurrence here as to the chief
                            defects in the Constitution which is about to be revised. I wish there may be an equal one in the proper remedies. I hope
                            at least that every thing tending to undermine the general Constitution will be avoided with the same care which guards
                            agt. encroachments on the reserved Authorities of the States.
                        Mrs Madison did not need a mimento of her former acquaintance with you, though she had forgotten her
                            observation, whether just or not, which is retained by your better recollections. She joins me in friendly respects,
                            & in all the good wishes, which I pray you to accept.
                        
                        
                            
                                J. M—n
                            
                        
                    